

SECURITY AGREEMENT
 
SECURITY AGREEMENT dated February 28, 2996, made by Neonode, Inc. a Delaware
corporation (the “Grantor”), and AIGH Investment Partners, LLC, a Delaware
limited liability company, or assigns, having an office located at 6006 Berkeley
Ave., Baltimore, MD 21209, as agent for the Investors (as defined herein)
(“Secured Party”), in connection with the Notes (as hereinafter defined).
 
PRELIMINARY STATEMENT:
 
The Grantor has issued to the parties listed on the attached Schedule I, as
amended from time to time (each an “Investor” and collectively the “Investors”)
certain secured term notes listed opposite the respective Investor’s name on
Schedule I, in the aggregate amount of up to $5,500,000 (initially $4,000,000)
and such other amounts as may be loaned to the Grantor from time to time by the
Investors pursuant to notes of similar tenor to the Senior Secured Notes
(collectively, the “Notes”). The parties desire to provide security for the
obligations of the Grantor to the Investors under the Notes.
 
NOW, THEREFORE, in consideration of the premises, and in order to induce the
Investors to make the loan under the Notes, the parties hereby agree as follows:
 
SECTION 1.  Grant of Security. The Grantor hereby grants to Secured Party, for
its benefit and for the ratable benefit of each Investor, a continuing security
interest in all of the Grantor’s right, title and interest in and to all the
securities of Neonode AB the Grantor, whether now owned or hereafter acquired,
and all proceeds of any and all of the foregoing, including without limitation
any dividends or other distributions in respect of such securities (the
“Collateral”). The Grantor represents and warrants that the Collateral includes
all of the equity securities, including without limitation all securities
convertible into, exchangeable for or exercisable to purchase, equity securities
of Neonode AB. During the term of this Agreement, the Grantor shall not permit
Neonode AB, a Swedish corporation, to issue any equity securities or securities
convertible into, exercisable to purchase or exchangeable for equity securities
or incur an indebtedness other than reasonable accounts payable and indebtedness
from affiliates.
 
SECTION 2.  Security for Obligations. This Agreement secures the payment and
performance of all obligations of the Grantor to Secured Party and the Investors
now or hereafter existing under this Agreement and the Notes, whether for
principal, interest, fees, expenses, or otherwise (all such obligations of the
Grantor being the “Obligations”).
 
SECTION 3.  Voting Rights, Dividends, Etc. in Respect of the Collateral. So long
as no Event of Default shall have occurred and be continuing, the Grantor may
exercise any and all voting and other consensual rights pertaining to any
Collateral for any purpose not inconsistent with the terms of this Agreement.
The Grantor may receive and retain in trust for the benefit of the Investors in
case there is an Event of Default, any and all dividends paid in cash with
respect of the Collateral; and Secured Party and the Investors will execute and
delivery (or cause to be executed and delivered) to the Grantor all such proxies
and other instruments as Grantor may reasonably request for the purpose of
enabling Grantor exercise the voting and other rights which it is entitled to
exercise and to receive the dividends which it is authorized to receive and
retain in trust herein.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 4.  Voting Rights, Dividends, Etc. in Respect of the Collateral Upon the
Occurrence and During the Continuance of an Event of Default. Upon the
occurrence of an Event of Default and while an Event of Default is continuing,
all rights of the Grantor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 3 of this
Agreement, and to receive the dividends which it would otherwise be authorized
to receive and retain in trust pursuant to Section 3 of this Agreement, shall
cease, and all such rights shall thereupon become vested in Secured party and
the Investors, who shall thereupon have the sole right to exercise such voting
and other consensual rights and to receive and hold as Collateral such
dividends.
 
Without limiting the generality of the foregoing, Secured Party and the
Investors may, at its option, exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
any of the Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange, in its discretion, any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other adjustment of the Grantor, or upon the exercise by the Grantor of any
right, privilege or option pertaining to any Collateral, and, in connection
therewith, to deposit and deliver any and all of the Collateral with any
committee, depository, transfer agent, registrar or other designated agent upon
such terms and conditions as it may determine.
 
All dividends which are received by the Grantor contrary to the provisions of
this Section 4 shall be received in trust for the benefit of the Investors,
shall be segregate from other funds of the Grantor, and shall be forthwith paid
over to the Investors as Collateral in the exact form received with any
necessary endorsement and/or appropriate stock powers duly executed in blank, to
be held by Secured party as Collateral and as further collateral security for
the Obligations.
 
SECTION 5.  Representations, Warranties and Covenants. The Grantor represents,
warrants and covenants as follows:
 
(1)  The Grantor will notify Secured Party immediately in writing of any change
in its address, name, or state or form of organization.
 
(2)  The Grantor is the legal and beneficial owner of the Collateral free and
clear of any Lien except for the security interest created by this Agreement. No
effective financing statement or other document similar in effect covering all
or any part of the Collateral is on file in any recording office.
 
(3)  The Grantor has exclusive and absolute right to collect the Collateral.
 
(4)  This Agreement creates a valid security interest in the Collateral,
securing payment of the Obligations, and all filings and other actions necessary
or desirable to perfect and protect such security interest have been duly taken,
or shall be taken promptly upon execution hereof.
 
 
 

--------------------------------------------------------------------------------

 
(5)  The Grantor is a corporation duly incorporated, validly existing, and in
good standing under the laws of Delaware; has the corporate power and authority
to own its assets and to transact its business, and is duly qualified and in
good standing under the laws of each jurisdiction in which qualification is
required.
 
(6)  The execution and performance by the Grantor of this Agreement have been
duly authorized by all necessary corporate action and do not and will not
(a) require any consent or approval of the stockholders of such corporation;
(b) contravene such corporation’s character or bylaws; (c) violate any provision
of any law, rule, or regulation; or (d) result in a breach of or constitute a
default under, any indenture or loan or credit agreement or any other agreement,
lease, or instrument to which such corporation is a party of by which it or its
properties may be bound or affected.
 
(7)  This Agreement is the legal, valid, and binding obligation of the Grantor,
enforceable in accordance with its terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditor’s rights generally.
 
(8)  No consent of any other person or entity and no authorization, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required (a) for the grant by the Grantor of the assignment
and security interest granted hereby or for the execution, delivery, or
performance of this Agreement by the Grantor; (b) for the perfection or
maintenance of this assignment, and security interest created hereby (including
the first priority nature of such assignment, and security interest); or (c) for
the exercise by Secured Party of the rights provided for in this Agreement or
the remedies in respect of the Collateral pursuant to this Agreement.
 
(9)  There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.
 
(10)  Grantor shall not pledge, sell, assign, transfer, create or suffer to
exist any security interest in or other lien or encumbrance on any part of the
Collateral or grant or suffer to exist any security interest in or other lien or
encumbrance on any of Grantor’s inventory or other assets to anyone other than
Secured Party, without Secured Party’s prior written consent. Grantor hereby
agrees to defend the same against any and all persons whatsoever.
 
SECTION 6.  Certain Grantor Covenants.
 
(1)  The Grantor, at its sole expense, will take any and all actions as may be
necessary or appropriate to facilitate the perfection and preservation of the
security interest granted herein, or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
 
(2)  The Grantor hereby authorizes Secured Party to file one or more financing
or continuation statements, and amendments thereto, relating to all or any part
of the Collateral without the signature of the Grantor where permitted by law. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
(3)  The Grantor will furnish to Secured Party from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Secured Party may reasonably
request, all in reasonable detail.
 
(4)  The Grantor hereby irrevocably appoints Secured Party the Grantor’s
attorney-in-fact, with full authority in the place and stead of the Grantor and
in the name of the Grantor or otherwise, from time to time in the Secured
party’s discretion, to take any action and to execute any instrument which
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement.
 
SECTION 7.  The Secured Party’s Duties. The powers conferred on Secured Party
hereunder are solely to protect the Investor’s interest in the Collateral and
shall not impose any duty upon it to exercise any such powers. Except for the
safe custody of any Collateral in their possession and the accounting for moneys
actually received by them hereunder, Secured party shall have no duty as to any
Collateral, as to ascertaining or taking action with respect to any Collateral,
whether or not Secured Party have or are deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral. Secured Party
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in their possession if such Collateral is
accorded treatment substantially equal to that which it accords its own
property.
 
SECTION 8.  Events of Default. It shall be an event of default (an “Event of
Default”) hereunder if:
 
(a)  The Grantor breaches any of the representations, warranties or covenants
under the Notes, this Agreement, or any other agreements between the Investors
and the Grantor, of even date herewith, or there occurs an Event of Default
under the Note;
 
(b)  The Grantor becomes insolvent, admits its inability to pay its debts as
they mature, or is in any form of bankruptcy, arrangement or reorganization
proceeding (whether governed by Federal, state or common law);
 
(c)  The Grantor fails to comply with, or defaults under, any term of any
present or future agreement between it and any of the Investors.
 
SECTION 9.  Remedies. If any Event of Default shall have occurred and be
continuing Secured Party may exercise in respect of the Collateral, in addition
to any other rights and remedies provided for herein or otherwise available to
it, all the rights and remedies of a secured party on default under the Uniform
Commercial Code (the “Code”) (whether or not the Code applies to the affected
Collateral), and also may (a) require the Grantor to, and the Grantor hereby
agrees that it will, at its expense and upon request of Secured Party forthwith,
assemble all or part of the Collateral as directed by Secured party and make it
available to Secured Party at a place to be designated by the Secured Party
which is convenient to the parties and (b) without notice except as specified
below, sell the Collateral or any part thereof in one or more parcels at public
or private sale, at any of the Secured Party’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as Secured Party may
deem commercially reasonable. The Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten (10) days notice to the Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. Secured party shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. Secured party may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefore, and such sale may.
Without further notice, be made at the time and place to which is was adjourned.
All proceeds of Collateral shall be applied in the following order of priority:
(i) fees and expense incurred by Secured Party as described in Section 10(2)
until paid and satisfied in full, (ii) fees and expenses incurred by any
Investor as described in Section 10(2) until paid and satisfied in full,
(iii) due and unpaid interest on the Notes until paid and satisfied in full,
(iv) due and unpaid principal on the Notes until paid and satisfied in full, and
(v) the remainder, if any, to Grantor or any other person or entity lawfully
entitled thereto.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 10.  Indemnity and Expenses.
 
(a)  The Grantor agrees to indemnify the Secured Party and the Investors from
and against any and all claims, losses, and liabilities (including, without
limitation, reasonable attorney fees) growing out of or resulting from this
Agreement (including, without limitation, enforcement of this Agreement), except
claims, losses, or liabilities resulting from the gross negligence or willful
misconduct of the Investors or Secured Party.
 
(b)  The Grantor will upon demand pay the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and expenses of its
counsel and of any experts and agents, which the Investors or Secured Party may
incur in connection with (a) the preparation and administration of this
Agreement and the Note; (b) the custody, preservation, use or operation of, or
the sale of, collection from, or other realization upon, any of the Collateral;
(c) the exercise or enforcement of any of the rights of the Investors or Secured
Party hereunder; or (d) the failure by the Grantor to perform or observe any of
the provisions hereof.
 
SECTION 11.  Amendments; Etc. No amendment, modification, termination, or waiver
of any provision of this Agreement, and no consent to any departure by the
Grantor here from, shall in any event be effective unless the same shall be in
writing and signed by Secured Party and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.
 
SECTION 12.  Addresses for Notices. All notices and other communications
provided for hereunder shall be in writing (including telegraphic, telex, and
facsimile transmissions) and mailed or transmitted or delivered to the address
for each such party set forth in the Note Purchase Agreement dated the date
hereof or, as to either party, at such other address as shall be designated by
such party in a written notice to the other party. All such notices and other
communications shall be effective when deposited in the mails or delivered to
the telegraph company, or sent, answer back received, respectively.
 
SECTION 13.  Waiver of Rights. The Grantor waives the right to assert against
any of the Investor or Secured party or other holder any defense , counterclaim
or set-off which it could assert against such person in any action brought by
such holder upon the Grantor’s obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 14.  Continuing Security Interest: Assignments Under The Notes. This
Agreement shall create a continuing security interest in the Collateral and
shall: (1) remain in full force and effect until the payment in full of the
Obligations and all other amounts payable under this Agreement; (2) be binding
upon the Grantor, its successors and assigns; and (3) inure to the benefit of,
and be enforceable by, each of the Secured party and Investors and their
respective successors, transferees, and assigns. Without limiting the generality
of the foregoing clause (3) the Secured Party and Investors may assign or
otherwise transfer all or any portion of their rights and Obligations to any
other person or entity, and such other person or entity shall thereupon become
vested with all the benefits in respect thereof granted to the respected Secured
Party or Investor therein or otherwise. Upon the payment in full of the
Obligations and all other amounts payable under this Agreement, the security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the Grantor. Upon any such termination, Secured party will, at the
Grantor’s expense, execute and deliver to the Grantor such documents as the
Grantor shall reasonably request to evidence such termination.
 
SECTION 15.  Governing Law; Terms. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Your, except to the
extent that the validity or perfection of the security interest hereunder, or
remedies hereunder, in respect of any particular Collateral are governed by the
laws of a jurisdiction other than the State of New York.
 
SECTION 16.  Submission to Jurisdiction. The Parties hereby submit to the
non-exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any State court sitting in New York County for
purposes of all legal proceedings which may arise hereunder or under the Note.
The parties irrevocably waives to the fullest extent permitted by law, any
objection which it may have or hereafter have to the laying of the venue or any
such proceeding brought in an inconvenient forum and trial by jury. The parties
hereby consent to process being served in any such proceeding by the mailing of
a copy thereof by registered or certified mail, postage prepaid, to its address
specified above or in any other manner permitted by law.
 
SECURED PARTY AND THE GRANTOR HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT, AT LAW OR IN
EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT. NO OFFICER OF
SECURED PARTY HAS AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.
 
SECTION 17.  Agency; Action by Secured Party. Each Investor hereby appoints the
Secured Party as its agent hereunder with respect to the Collateral and the
creation, perfection, priority, preservation, protection and enforcement of a
security interest therein in accordance with the terms of this Agreement. Each
Investor hereby authorizes Secured Party to take such actions with respect to
the Collateral, for the pro-rata benefit of the Investors in accordance with
Section 9, as Secured Party determines to take in its sole discretion, and each
Investors agrees to indemnify and hold harmless Secured Party for all costs,
claims or expenses (including without limitation attorneys’ fees and expenses)
in connection with such actions taken or omitted to be taken, except to the
extent resulting from the gross negligence or willful misconduct of Secured
Party. Secured Party shall provide prompt notice of any material action under
this Agreement to the Investors.
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Investors, the Secured Party and the Grantor have caused
this Agreement to be duly executed and delivered by duly authorized
representatives as of the date first written above.
 
NEONODE INC
AIGH INVESTMENT PARTNERS, LLC
   
/s/                                                                                          
/s/                                                                                          
By: Per Bystedt
By: Orin Hirschman
Its: President
Its: President, General Partner



 


 


 


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 

 
Principal Amount of
Name and Address
Existing Notes
   
Secured Party Investment
[$4,000,000.00]
Partners, LLC
 
6006 Berkeley Ave.
 
Baltimore, MD 21209
     
TOTAL
$4,000,000.00



 
 
 

--------------------------------------------------------------------------------

 